                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00273-RJC-DSC

CS TECHNOLOGY, INC. and                        )
SITEHANDS, INC.,                               )
                                               )
              Plaintiffs,                      )
                                               )
               v.                              )                 ORDER
                                               )
HORIZON RIVER TECHNOLOGIES,                    )
LLC,                                           )
                                               )
              Defendant.                       )
                                               )

      THIS MATTER comes before the Court on Plaintiffs’ partial motion to dismiss

Defendant’s Second Amended and Supplemental Counterclaim, (Doc. No. 102), and

the Magistrate Judge’s Memorandum and Recommendation (“M&R”), (Doc. No. 132).

I.    BACKGROUND1

      Plaintiffs CS Technology, Inc. (“CS Technology”) and Sitehands, Inc.

(“Sitehands”) provide IT infrastructure management and delivery services.

Defendant Horizon River Technologies, LLC (“Horizon” or “Defendant”) is a

technology services company whose clients have geographically dispersed offices or

franchises. (Doc. No. 92, ¶ 8.) One such client was Massage Envy Franchising, LLC

(“Massage Envy”). Massage Envy sought to update its technology infrastructure in

its clinics across the United States (the “Project”). (Doc. No. 92, ¶ 9.) On or about




1This Order discusses only the allegations relevant to Defendant’s RICO claim that is the
subject of Plaintiffs’ motion.
July 15, 2016, Horizon and Massage Envy entered into an agreement under which

Horizon was to plan and oversee the Project and perform certain on-site work. (Doc.

No. 92, ¶¶ 10, 20.) Around the same time that Horizon and Massage Envy entered

into their agreement, Horizon and CS Technology executed a Master Services

Agreement and Statement of Work (collectively, the “Agreement”) under which

Horizon subcontracted its on-site work for the Project to CS Technology. (Doc. No.

92, ¶ 21.) CS Technology assigned the Agreement to Sitehands in December 2016.

(Doc. No. 92, ¶ 5.)

      The parties began work on the Project in August 2016. (Doc. No. 92, ¶ 39.)

Plaintiffs’ on-site work primarily consisted of procuring certain materials, sending

field technicians to install new internet cables and equipment, configuring the

devices, and providing on-site support. (Doc. No. 92, ¶¶ 25, 34.) Plaintiffs did not

employ their own field technicians. (Doc. No. 92, ¶ 48.) Instead, Plaintiffs used

independent contractors supplied by subcontractor companies to perform the on-site

work. (Doc. No. 92, ¶ 48.)

      In or around March 2017, Horizon discovered billing errors and irregularities

that led it to conduct an in-depth review of Plaintiffs’ invoices. (Doc. No. 92, ¶ 69.)

While the Agreement prohibited Plaintiffs from billing Horizon for field technician

travel time and costs, Plaintiffs’ contracts with their subcontractors frequently

permitted the subcontractors to bill Plaintiffs for such travel charges. (Doc. No. 92,

¶ 55.) Horizon alleges that Plaintiffs fraudulently misclassified travel time and costs

as labor hours and billed Horizon for these travel charges without Horizon knowing.



                                          2
(Doc. No. 92, ¶ 109.)    Specifically, Horizon alleges that Plaintiffs directed their

subcontractors working on the Project to bill travel time and costs as labor hours.

(Doc. No. 92, ¶ 110.) In instances where the subcontractors did not bill travel time

and costs as labor hours, Plaintiffs converted the travel charges to labor hours prior

to sending the subcontractor invoices to Horizon for payment. (Doc. No. 92, ¶ 110.)

The disguised travel charges were then included on each monthly invoice that

Plaintiffs sent to Horizon. (Doc. No. 92, ¶ 111.)

      Horizon alleges that CS Technology fraudulently overbilled JPMorgan Chase

& Co. (“JPMorgan”), another CS Technology client, in the same manner. (Doc. No.

92, ¶ 114.)    That is, CS Technology’s contract with JPMorgan prohibited CS

Technology from billing JPMorgan for travel time without JPMorgan’s approval.

(Doc. No. 92, ¶ 115.) Nevertheless, CS Technology misclassified travel time and costs

submitted by its subcontractors and independent contractor technicians as labor

hours before submitting the invoices to JPMorgan for payment. (Doc. No. 92, ¶ 115.)

      On June 12, 2017, Sitehands stopped all work on the Project, claiming that

Horizon owed Plaintiffs more than $1 million for unpaid services. Plaintiffs then

initiated this action against Horizon on May 25, 2018.        Horizon first asserted

counterclaims against Plaintiffs on July 9, 2018. Plaintiffs filed their reply to the

counterclaims on August 13, 2018 and then moved for judgment on the pleadings as

to Horizon’s counterclaim for violation of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”) on March 28, 2019.         Horizon moved to amend its

counterclaims to address the alleged deficiencies raised by Plaintiffs. The Court



                                           3
granted Horizon leave to amend and denied Plaintiffs’ motion for judgment on the

pleadings as moot, and Horizon filed its first amended counterclaims on June 4, 2019.

Plaintiffs moved to dismiss Horizon’s amended RICO counterclaim, and Horizon

again moved to amend its counterclaims. The Court allowed Horizon to amend and

denied Plaintiffs’ motion to dismiss as moot.

      Horizon filed its Second Amended and Supplemental Counterclaim on August

13, 2019, asserting claims for (1) breach of contract, (2) fraud, (3) negligent

misrepresentation, (4) unfair or deceptive acts or practices in violation of N.C. Gen.

Stat. § 75-1.1, and (5) violation of RICO. On August 30, 2019, Plaintiffs filed the

instant motion to dismiss Horizon’s RICO counterclaim pursuant to Rule 12(b)(6). In

the M&R, the Magistrate Judge recommended that the Court deny the motion.

Plaintiffs timely filed objections to the M&R.

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters to a magistrate judge

for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The

Federal Magistrate Act provides that a district court “shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983).

      The standard of review for a motion to dismiss under Rule 12(b)(6) for failure

to state a claim is well known. A motion to dismiss under Rule 12(b)(6) challenges

the legal sufficiency of a counterclaim. Fannie Mae v. Quicksilver LLC, 155 F. Supp.



                                          4
3d 535, 542 (M.D.N.C. 2015). A counterclaim attacked by a Rule 12(b)(6) motion to

dismiss will survive if it contains enough facts “to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial

plausibility means allegations that allow the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S.

662, 663 (2009). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. at 678.

       At the same time, specific facts are not necessary; the counterclaim need only

“give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Twombly, 550 U.S. at 555. Additionally, when ruling on a motion to dismiss,

a court must accept as true all factual allegations contained in the counterclaim.

Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). Nonetheless, a court is not bound to

accept as true legal conclusions couched as factual allegations. Papasan v. Allain,

478 U.S. 265, 286 (1986). “Courts cannot weigh the facts or assess the evidence at

this stage, but a [counterclaim] entirely devoid of any facts supporting a given claim

cannot proceed.” Potomac Conference Corp. of Seventh-Day Adventists v. Takoma

Acad. Alumni Ass’n, Inc., 2 F. Supp. 3d 758, 767–68 (D. Md. 2014). Furthermore, the

court “should view the [counterclaim] in a light most favorable to the [claimant].”

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

III.   DISCUSSION

       Plaintiffs object to the M&R’s conclusions that (1) Horizon sufficiently alleges

an open-ended pattern of racketeering activity, (2) Horizon sufficiently alleges a



                                           5
distinct enterprise, (3) Horizon’s allegations satisfy the heightened pleading

requirements of Rule 9(b), and (4) a contractual dispute of the type at issue here may

give rise to a RICO claim. After de novo review, the Court concludes that Horizon

fails to allege sufficient facts to plead a pattern of racketeering activity.2

       RICO “does not cover all instances of wrongdoing. Rather, it is a unique cause

of action that is concerned with eradicating organized, long-term, habitual criminal

activity.” US Airline Pilots Ass’n v. AWAPPA, LLC, 615 F.3d 312, 317 (4th Cir. 2010).

Consistent with this goal, RICO provides “drastic” penalties, including treble

damages and attorney’s fees, that “are primarily designed to provide society with a

powerful response to the dangers of organized crime.” Id. To state a RICO claim

under 18 U.S.C. § 1962(c), a claimant must allege “(1) conduct (2) of an enterprise (3)

through a pattern (4) of racketeering activity.” Sedima v. Imrex Co., 473 U.S. 479,

496 (1985). Racketeering activity includes acts of wire fraud. 18 U.S.C. § 1961(1).

Where, as here, a RICO claim is based on predicate acts of wire fraud, the claimant

“must plead [the] circumstances of the fraudulent acts that form the alleged pattern

of racketeering activity with sufficient specificity pursuant to Fed. R. Civ. P. 9(b).”

Williams v. Equity Holding Corp., 245 F.R.D. 240, 243 (E.D. Va. 2007) (alteration in

original). The circumstances that must be alleged with particularity are “the time,

place, and contents of the false representations, as well as the identity of the person

making the misrepresentation and what he obtained thereby.”                       Harrison v.



2 Because the Court concludes that Plaintiffs’ motion should be granted due to Horizon’s
failure to sufficiently allege the pattern element, the Court need not address Plaintiffs’ three
remaining objections.
                                               6
Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999).

       A pattern requires at least two acts of racketeering activity, but two acts alone

do not necessarily establish a pattern. GE Inv. Private Placement Partners II v.

Parker, 247 F.3d 543, 549 (4th Cir. 2001). “To demonstrate a pattern of such activity,

the [claimant] must show continuity plus relationship, i.e., that the racketeering

predicates are related, and that they amount to or pose a threat of continued criminal

activity.”   US Airline Pilots Ass’n, 615 F.3d at 318 (quotation marks omitted).

“Predicate acts are related if they have the same or similar purposes, results,

participants, victims, or methods of commission, or otherwise are interrelated by

distinguishing characteristics and are not isolated events.”          Menasco, Inc. v.

Wasserman, 886 F.2d 681, 683 (4th Cir. 1989) (quotation marks omitted). Here,

Plaintiffs do not dispute that the allegations are sufficient to plead that the predicate

acts are related.

       “‘Continuity’ is both a closed- and open-ended concept, referring either to a

closed period of repeated conduct, or to past conduct that by its nature projects into

the future with a threat of repetition.” H. J. Inc. v. Northwestern Bell Tel. Co., 492

U.S. 229, 241 (1989). “Closed-ended continuity may be established by a series of

related predicates extending over a substantial period of time.” GE Inv., 247 F.3d at

549 (quotation marks omitted). “To allege open-ended continuity, a [claimant] must

plead facts that demonstrate a threat of continuity, i.e., facts that give rise to a

reasonable expectation that the racketeering activity will extend[] indefinitely into

the future.” US Airline Pilots Ass’n, 615 F.3d at 318 (quotation marks omitted)



                                           7
(second alteration in original). The Fourth Circuit has explained that the pattern

element, often difficult to satisfy, “is more than incidental to the operation of the

RICO statute.” Menasco, 886 F.2d at 683. The continuity requirement of the pattern

element “demonstrates Congress’s desire to limit RICO’s application to ongoing

unlawful activities whose scope and persistence pose a special threat to social well-

being.” US Airline Pilots Ass’n, 615 F.3d at 318 (quotation marks omitted). The

pattern requirement “thus acts to ensure that RICO’s extraordinary remedy does not

threaten the ordinary run of commercial transactions; that treble damage suits are

not brought against isolated offenders for their harassment and settlement value;

and that the multiple state and federal laws bearing on transactions such as this one

are not eclipsed or preempted.” Menasco, 886 F.2d at 683. In this regard, the Fourth

Circuit has also stated that it is “cautious about basing a RICO claim on predicate

acts of mail and wire fraud because it will be the unusual fraud that does not enlist

the mails and wires in its service at least twice.” GE Inv., 247 F.3d at 549.

      Here, Horizon alleges that CS Technology engaged in an open-ended pattern

of racketeering activity (wire fraud) by misclassifying travel time and costs as labor

hours on its invoices in order to extract extracontractual profits from its clients. (Doc.

No. 92, ¶¶ 165, 175–76.)      Horizon’s counterclaim identifies eleven invoices from

August 2016 through June 2017 that allegedly misclassified travel charges as labor

hours. (Doc. No. 92, ¶ 112.) CS Technology’s fraudulent billing as to Horizon,

however, necessarily was to end upon completion of the Project and CS Technology’s

obligations under the Agreement. Because Horizon cannot demonstrate open-ended



                                            8
continuity when the racketeering activity has a “built-in ending point,” US Airline

Pilots Ass’n, 615 F.3d at 318, the Court must look to Horizon’s allegations of CS

Technology’s fraudulent billing of non-parties in order to determine whether Horizon

sufficiently alleges open-ended continuity, GE Inv., 247 F.3d at 548 (stating that a

claimant “may allege acts of related fraud against other victims to establish a pattern

of racketeering activity”).

       Horizon alleges that CS Technology fraudulently billed JPMorgan in the same

manner—namely, CS Technology’s contract with JPMorgan prohibited it from billing

JPMorgan for travel time without JPMorgan’s approval, but CS Technology

nevertheless misclassified travel time and costs incurred by its subcontractors as

labor hours on its invoices to JPMorgan.       Horizon alleges that CS Technology

submitted the fraudulent invoices to JPMorgan every month at least from January

2016 through September 2016. (Doc. No. 92, ¶ 118.) Horizon further alleges that

JPMorgan was CS Technology’s client prior to January 2016 and continues to be a

client today. (Doc. No. 92, ¶ 119.) Based on this allegation, Horizon alleges upon

information and belief that CS Technology started sending fraudulent invoices to

JPMorgan shortly after CS Technology began work for JPMorgan in 2013 and

Plaintiffs continue to send fraudulent invoices to JPMorgan today. (Doc. No. 92,

¶ 120.)   Horizon also alleges upon information and belief that Bank of America

Corporation was a victim of CS Technology’s fraudulent billing. (Doc. No. 92, ¶¶ 123–

26.)

       These allegations are insufficient to plead open-ended continuity. As an initial



                                           9
matter, Horizon’s general allegation—made upon information and belief—that CS

Technology’s fraudulent billing of JPMorgan began in 2013 and continues today lacks

the necessary particularity to satisfy Rule 9(b). Williams, 245 F.R.D. at 243 (“In order

to survive a motion to dismiss a RICO claim, a [claimant] must plead [the]

circumstances of the fraudulent acts that form the alleged pattern of racketeering

activity with sufficient specificity pursuant to Fed. R. Civ. P. 9(b).” (quotation marks

omitted) (second alteration in original)). The same is true for Horizon’s conclusory

allegations, made upon information and belief, that Bank of America Corporation was

a victim of CS Technology’s fraudulent billing.      Taking the sufficiently pleaded

allegations as true, CS Technology fraudulently misclassified travel charges as labor

hours on invoices to JPMorgan from January 2016 through September 2016. That

CS Technology fraudulently billed JPMorgan in the same manner over a nine-month

period, without more, does not give rise to a reasonable expectation that CS

Technology’s fraudulent billing will continue indefinitely into the future.      These

allegations are simply insufficient to plead the threat of continuity necessary to an

open-ended pattern.

      The allegations are also insufficient to plead closed-ended continuity.        As

stated above, a “closed-ended pattern of racketeering activity involves a course of

related predicate acts during a substantial period of time which naturally comes to a

close.” Chambers v. King Buick GMC, LLC, 43 F. Supp. 3d 575, 599–600 (D. Md.

2014). “There is no specific time period that must be established; however, [t]ime

periods of less than two years have failed to provide the requisite period of time.”



                                          10
Dominican Republic v. AES Corp., 466 F. Supp. 2d 680, 690 (E.D. Va. 2006) (quotation

marks omitted) (alteration in original).            Here, Horizon’s allegations that CS

Technology fraudulently billed it and JPMorgan from January 2016 through June

2017—an eighteen-month period—is insufficient to plead closed-ended continuity.

        As Horizon fails to sufficiently allege the pattern element, its RICO claim must

fail.

IV.     CONCLUSION

        IT IS THEREFORE ORDERED that Plaintiffs’ motion to dismiss, (Doc. No.

102), is GRANTED and Horizon’s RICO counterclaim is DISMISSED with prejudice.




                            Signed: February 21, 2020




                                              11
